EXHIBIT 10.2

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

LOGO [g173567image001.jpg]

Career Education Corporation

2008 Incentive Compensation Plan

Cover Page to Restricted Stock Agreement

(The Restricted Stock Agreement is attached hereto)

Pursuant and subject to the Career Education Corporation 2008 Incentive
Compensation Plan (the “Plan”) and the attached Restricted Stock Agreement, the
Committee has awarded the Grantee named below shares of restricted common stock
of Career Education Corporation (“Restricted Shares”) as follows:

Name of Grantee: INSERT NAME

Grant Date: March 3, 2010

Total Number of Restricted Shares Granted and

Available for Vesting Under This Award: A

 

Understanding This Award

Time-Vesting Shares

     B

Performance- and Time-Vesting Shares

     C

Restricted Shares Available for Vesting

     A

By executing below, the Grantee hereby acknowledges, (1) receipt of a true copy
of the Restricted Stock Agreement; (2) that the Grantee has read the Restricted
Stock Agreement and the Plan carefully, and fully understands their contents;
(3) that the Grantee accepts the award of Restricted Shares; and (4) the Grantee
agrees to be bound by the terms and conditions of the Restricted Stock Agreement
and the Plan. Grantee further acknowledges and understands that the Restricted
Shares that are Performance-Vesting are issued on the Grant Date at the maximum
number of Restricted Shares that would vest if Maximum Performance is met.

IN WITNESS WHEREOF, as of the Grant Date the Company and the Grantee hereby
agree to be bound by the terms and conditions of the Restricted Stock Agreement
and the Plan.

 

CAREER EDUCATION CORPORATION    GRANTEE    By:  

/s/ Gary E. McCullough

     By:   

 

   Gary E. McCullough          President & Chief Executive Officer         

Please sign and return your signed copy of this cover page to the Restricted
Stock Agreement by April     , 2011, to                     at CEC corporate via
pdf, fax or inter-office mail (                    ). Failure to do so will
result in forfeiture of the award. Please retain a copy of this signed cover
page; the remainder of the Restricted Stock Agreement is for your records and
does not need to be returned.



--------------------------------------------------------------------------------

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

 

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

In accordance with and subject to the terms of the Career Education Corporation
2008 Incentive Compensation Plan (the “Plan”) and this Agreement, the Committee
granted to the person named as grantee (the “Grantee”), on the cover page
attached to this Restricted Stock Agreement (the “Cover Page”) an award of
shares of Restricted Shares of the Career Education Corporation (the “Company”)
(the Cover Page and this Restricted Stock Agreement hereinafter referred to as
the “Agreement”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows. All capitalized terms not otherwise defined in the Agreement
shall have the meaning set forth in the Plan.

1. Grant of Restricted Shares. Subject to and upon the terms and conditions set
forth in this Agreement and the Plan, the Committee granted to the Grantee the
number of shares of Restricted Shares set forth on the Cover Page (the
“Restricted Shares”), effective as of the grant date set forth on the Cover Page
(the “Grant Date”), and the Grantee hereby accepts the grant of the Restricted
Shares on a restricted basis, as set forth herein.

2. Limitations on Transferability. At any time prior to vesting in accordance
with Paragraph 3 or 4, the Restricted Shares, or any interest therein, cannot be
directly or indirectly transferred, sold, assigned, pledged, hypothecated,
encumbered or otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Paragraphs 4 and 5 of this
Agreement, the Restricted Shares shall cease to be restricted and shall become
non-forfeitable (thereafter being referred to as “Vested Shares”) on the dates
(each, a “Vesting Date”) as follows:

(a) the portion of the Restricted Shares designated as “Time-Vesting Shares” on
the Cover Page (“Time-Vesting Shares”) shall become Vested Shares on the third
anniversary of the Grant Date.

(b) provided that the performance criteria specified on Exhibit A hereto have
been satisfied, the portion of the Restricted Shares designated as “Performance-
and Time-Vesting Shares” on the Cover Page (“Performance-Vesting Shares”) shall
become Vested Shares as of the third anniversary of the Grant Date, but only to
the extent and in the proportion that such performance criteria have been
satisfied as determined in the sole and complete discretion of the Compensation
Committee as described below.

Notwithstanding the foregoing, and subject to Paragraphs 4 and 5 below, in the
event that the Grantee incurs a Termination of Service prior to any Vesting
Date, any Restricted Shares that were unvested at the date of such Termination
of Service shall be immediately forfeited to the Company.

Any shares of Performance-Vesting Shares that do not become Vested Shares on the
third anniversary of the Grant Date as a result of a failure to fully satisfy
the applicable performance criteria shall be forfeited to the Company. The
Committee shall have full discretion and authority to determine whether and to
what extent such performance criteria have been satisfied, and the determination
of the Committee shall be final and binding on the Grantee, the

 

2



--------------------------------------------------------------------------------

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

 

Company and all other interested persons. In addition, notwithstanding the fact
that the performance criteria may otherwise be fully satisfied, to the extent
determined by the Committee in its sole and complete discretion, the number of
Performance-Vesting Shares that are to become vested on the Vesting Date may be
reduced by the Committee. Any such reduction shall occur during the period
between January 1, 2012 and March 31, 2012. Any Performance-Vesting Shares which
will not become vested pursuant to this paragraph shall be forfeited to the
Company at the time of the relevant determination by the Committee. Nothing in
this paragraph shall affect the requirement that the Grantee remain employed by
the Company as of the Vesting Date (subject to Paragraphs 4 and 5 below).

4. Termination of Service. Subject to Paragraph 5 below, the provisions of this
Paragraph 4 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to the applicable Vesting Date set forth in Paragraph 3:

(a) If the Grantee incurs a Termination of Service because of his or her death
or Disability, any then outstanding Restricted Shares that had not become Vested
Shares prior to the date of the Termination of Service shall become Vested
Shares, and the Grantee shall immediately own the Vested Shares free of all
restrictions otherwise imposed by this Agreement except for Vested Shares used
to satisfy the tax withholding obligations set forth in Section 25 of this
Agreement or otherwise required by any taxing authority.

(b) To the extent the Grantee incurs a Termination of Service for any reason
other than his or her death or Disability, any then outstanding Restricted
Shares that had not become Vested Shares prior to the date of the Termination of
Service shall be immediately forfeited to the Company.

5. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the then outstanding Restricted Shares as are provided
for in the Plan.

6. Stock Issuance, Restrictions and Escrow. The Company, in its sole discretion,
shall either (a) credit the Restricted Shares to the Grantee in a book entry on
the records kept by the Company’s stockholder record keeper, or (b) cause to be
issued certificates for Restricted Shares. To the extent the Restricted Shares
are credited pursuant to clause (a) of the preceding sentence, then any
outstanding Restricted Shares shall be subject to restrictions on transfer
until, and to the extent, such Restricted Shares become Vested Shares pursuant
to Paragraph 3, 4 or 5 above. To the extent certificates for the Restricted
Shares are issued pursuant to clause (b) above, such certificates shall be held
in escrow by the Company until, and to the extent, such Restricted Shares shall
become Vested Shares pursuant to Paragraph 3, 4 or 5 above. To the extent any
such Restricted Shares fail to become Vested Shares pursuant to Paragraph 3, 4
or 5 above, the Company shall cancel any portion of the Restricted Shares
forfeited by the Grantee pursuant to the terms of the Plan or this
Agreement. The Company shall release the restrictions upon the remaining Vested
Shares in the book entry records, or release the related certificates, together
with any assets or securities held in escrow hereunder, from escrow, as
applicable, in each case resulting in the release of any Vested Shares to the
Grantee.

7. Liability of Company. The inability of the Company to obtain approval from
any regulatory body having authority deemed by the Company to be necessary to
the lawful issuance and transfer of any Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or
transfer of the Shares as to which such approval shall not have been obtained.
However, the Company shall use its best efforts to obtain all such approvals.

 

3



--------------------------------------------------------------------------------

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

 

8. Adjustment in Restricted Shares. The Committee may make or provide for such
adjustments as provided for in Section 4.2 of the Plan.

9. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.
This Agreement may be amended as provided under the Plan, but no such amendment
shall adversely affect the Grantee’s rights under the Agreement without the
Grantee’s written consent, unless otherwise permitted by the Plan.

10. Stockholder Rights. The Grantee shall be entitled to receive any dividends
that become payable on or after the Grant Date with respect to the Restricted
Shares and Vested Shares; provided, however, that no dividends shall be payable
(a) with respect to the Restricted Shares on account of record dates occurring
prior to the Grant Date, and (b) with respect to forfeited Restricted Shares on
account of record dates occurring on or after the date of such forfeiture. The
Grantee shall be entitled to vote the Restricted Shares on or after the Grant
Date to the same extent as would have been applicable to the Grantee if the
Restricted Shares had then been Vested Shares; provided, however, that the
Grantee shall not be entitled to vote (a) the Restricted Shares on account of
record dates occurring prior to the Grant Date, and (b) with respect to
forfeited Restricted Shares on account of record dates occurring on or after the
date of such forfeiture.

11. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company, nor shall it interfere
with the right of the Company to discharge the Grantee and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Grantee.

12. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Stock, Restricted
Shares or Vested Shares, and such holder shall have no right to be advised of,
any material information regarding the Company at any time prior to, upon or in
connection with receipt of the Shares.

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than its laws respecting choice of law).

14. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Restricted Shares or Vested Shares, or (b) credit
a book entry related to the Restricted Shares or Vested Shares to be entered on
the records of the Company’s stockholder record keeper, unless and until the
Company is advised by its counsel that such issuance and

 

4



--------------------------------------------------------------------------------

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

 

delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of such issuance and delivery of such certificates
or entry on the records, as applicable, and in order to ensure compliance with
such laws, regulations and requirements, that the Grantee make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.

15. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

16. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

17. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

18. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made and the Shares are granted pursuant to the Plan and are in all
respects limited by and subject to the express provisions of the Plan, as
amended from time to time. To the extent any provision of this Agreement is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The interpretation and construction by the Committee of the Plan,
this Agreement and any such rules and regulations adopted by the Committee for
purposes of administering the Plan, shall be final and binding upon the Grantee
and all other persons.

19. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

20. Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Grantee.

21. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

22. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

 

5



--------------------------------------------------------------------------------

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

 

23. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

24. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not effect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

25. Tax Consequences. The Grantee acknowledges and agrees that the Grantee is
responsible for all taxes and tax consequences with respect to the grant of the
Restricted Shares or the lapse of restrictions otherwise imposed by this
Agreement. The Grantee further acknowledges that it is the Grantee’s
responsibility to obtain any advice that the Grantee deems necessary or
appropriate with respect to any and all tax matters that may exist as a result
of the grant of the Restricted Shares or the lapse of restrictions otherwise
imposed by this Agreement. Notwithstanding any other provision of this
Agreement, the Restricted Shares, together with any other assets or securities
held in escrow hereunder, shall not be released to the Grantee unless, as
provided in Section 17 of the Plan, the Grantee shall have paid to the Company,
or made arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to the grant of the Restricted Shares or the lapse of
restrictions otherwise imposed by this Agreement.

26. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Restricted Shares subject to all the terms and provisions
of this Agreement and of the Plan. The Shares are granted pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and the
Restricted Shares shall in all respects be interpreted in accordance with the
Plan. The Committee shall interpret and construe the Plan and this Agreement,
and its interpretation and determination shall be conclusive and binding upon
the parties hereto and any other person claiming an interest hereunder, with
respect to any issue arising hereunder or thereunder.

27. Restrictive Covenants. During the Grantee’s employment with the Company
and/or any of its subsidiaries and continuing thereafter for the
post-termination periods specified below, the Grantee will not, in any way,
directly or indirectly, either for the Grantee or any other person or entity,
whether paid or unpaid:

(a) For [            (    )] months following Grantee’s voluntary resignation
from Grantee’s employment with the Company or Grantee’s termination from
employment by the Company for Cause, accept employment with, own, manage,
operate, consult or provide expert services to any person or entity that would
require the use, disclosure or dissemination of confidential information
belonging to the Company and/or its subsidiaries. If the Grantee is
involuntarily terminated from employment with the Company other than for Cause,
the Grantee will not be subject to any post-termination restrictive covenant
under this clause Section 27(a).

(b) For twelve (12) months following Grantee’s termination of employment with
the Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries to leave his/her employment.

 

6



--------------------------------------------------------------------------------

2011 Form Restricted Stock Agreement

3-Year Cliff and Performance Vesting

California and Attorneys

 

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the Restricted Stock received hereunder, subject to
the terms and conditions of the applicable Plan, and the Grantee agrees to pay
the Company’s attorneys’ fees and costs incurred in recovering such Restricted
Stock.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

28. Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee signs, dates, and returns this Agreement to the Company on or
before April __, 2011.

IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement as of the Grant Date, by signing the Cover
Page.

 

7



--------------------------------------------------------------------------------

Exhibit A

Performance Criteria

So long as the Company achieves Operating Income for 2011 of at least
$50,000,000.00, then one hundred percent the Performance-Vesting Shares shall be
eligible to become Vested Shares, subject to Paragraph 3 of the Agreement. For
this purpose, “Operating Income” means the aggregate of (a) the earnings of the
Company as reported on the Company’s Form 10-K for the year ending on
December 31, 2011 (which is prepared in accordance with the generally accepted
accounting principles of the U.S), and (b) the amounts paid pursuant to the
Career Education Corporation 2011 Annual Incentive Award Program and the 2011
Annual Incentive Award Program for Key Executives, each of which has been
established under the Plan.

 

8